Citation Nr: 1343126	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-31 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2011, the Veteran testified at a hearing before the undersigned at the RO in Jackson, Mississippi.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

This case previously was remanded by the Board in September 2012 to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

Unfortunately, although the Board regrets any additional delay, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Having reviewed the record evidence, the Board finds that an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA audiometric examination in September 2010.  The examiner opined that the Veteran's hearing loss was not caused by or due to noise exposure in the military.  To support this conclusion, the examiner noted that the Veteran's hearing was within normal limits according to his October 1965 separation examination.  

In September 2012, the Board remanded the claims on appeal so that an addendum to the September 2010 VA examination report could be prepared.  Specifically, the Board noted that the examiner's rationale in support of her opinion was insufficient.  Regarding the issue of whether it was at least as likely as not that hearing loss manifested during, or as a result of active service, the United States Court of Appeals for Veterans Claims (Court) has held that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Court has stated clearly that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Therefore, the examiner's sole reliance on a normal separation examination was deemed insufficient by the Board in September 2012.  According to the Board's Remand, the examiner was to provide an addendum and offer additional reasons and bases in support of a final opinion.  The sole rationale provided in the December 2012 addendum was that the Veteran had excellent hearing on October 25, 1965.  This is precisely the same rationale that was deemed insufficient by the Board in September 2012; as such, another addendum is required in which the examiner explains in full why the Veteran's current hearing loss did or did not manifest during, or as a result of, active service.  The Court has held in this regard that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court also held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in March 2013 without complying with the September 2012 remand instructions.  Given this error, another remand is required.  

Regarding the issue of entitlement to service connection for tinnitus, the VA examiner concluded in December 2012 that it was at least as likely as not that the Veteran's hearing loss was the cause of his current tinnitus.  Therefore, this issue is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss, since a grant of service connection for hearing loss could result in a grant of service connection for tinnitus on a secondary basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of the claim of service connection for tinnitus must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the September 2010 VA examination and prepared the December 2012 addendum so that another addendum to this examination report can be prepared.  If the September 2010 VA examiner is no longer available, then the claims file should be forwarded to another audiologist to prepare an addendum to this examination report.  An examination of the Veteran need not be scheduled unless deemed necessary by the audiologist assigned to review the claims file.  

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested during, or as a result of, active military service.  A complete rationale must be provided for any opinions expressed.

The Board emphasizes that merely noting that hearing loss was not present at the Veteran's October 1965 separation physical examination report is insufficient rationale for an etiological opinion on his current bilateral hearing loss.  The examiner must provide a complete rationale that includes consideration and discussion of the Veteran's reports of significant in-service noise exposure and his history of hearing loss.  

2.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

